Writ of habeas corpus in the nature of an application pursuant to CPL 170.70 to release the defendant in a criminal action entitled People v McFadden, pending in the Supreme Court, Kings County, under S.C.I. No. 102020/12. Motion by the petitioner to strike the respondent’s papers filed in response to the writ of habeas corpus.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied; and it is further
Adjudged that the writ is dismissed, as academic, without costs or disbursements.
As the petitioner concedes, the arguments raised in connection with this writ of habeas corpus have been rendered academic because the criminal charges against the petitioner have been dismissed and he has been released from custody. Furthermore, review of the issues raised by the petitioner is not warranted under any exception to the mootness doctrine (see Matter of Town of Riverhead v Central Pine Barrens Joint Planning & Policy Commn., 71 AD3d 679 [2010]; Matter of Paraskevopoulos v Stavropoulos, 65 AD3d 1153 [2009]; Funderburke v New York State Dept. of Civ. Serv., 49 AD3d 809 [2008]). Eng, P.J., Rivera, Leventhal and Miller, JJ., concur.